DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 17, 2021.  In virtue of this amendment, claims 1-9 are now pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 11,108,158 of record) in view of Garcia et al. (US 2016/0056544).

    PNG
    media_image1.png
    696
    916
    media_image1.png
    Greyscale


Bates does not explicitly disclose that the feeding substrate is not grounded to the second ground conductor.


    PNG
    media_image2.png
    486
    781
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Bates with grounded features as taught by Garcia for the purpose of improving an antenna package structure to receive or transmit broadside signals and to reduce surface waves on the surface of the substrate since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Garcia (see paragraphs 0007-0009).


With respect to claim 2, the combination of Bates and Garcia disclose that wherein the dielectric substrate is a multi-layer substrate having a plurality of dielectric substrates stacked on top of each other (figure 4 of Bates shows stacked features of the dielectric layers thereof).
With respect to claims 5-7, the combination of Bates and Garcia disclose that wherein an arrangement of the plurality of radiation conductors on the first plane of the dielectric substrate is a square, triangular or non-perodic arrangement (figures 1, 3-6 of Bates shows the arrangement features thereof).

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 11,108,158 of record) and Garcia et al. (US 2016/0056544), and further in view of Sudo et al. (US 2015/0236425 of record).
With respect to claim 3, the combination of Bates and Garcia disclose that wherein each of the plurality of radiation conductors formed on the first plane is a first radiation conductor (416, e.g., as firs radiation conductors shown in figure 4); and the combination of Bates and Garcia do not explicitly disclose that second radiation conductors are formed one by one at locations between the plurality of dielectric substrates included in the multi-layer substrate, the locations opposite to the respective plurality of first radiation conductors.
Sudo discloses in figure 5 an array antenna apparatus, comprising a first radiation conductor (9, e.g., as a first radiation element) and second radiation conductors (17, e.g., as second radiation elements) are formed one by one at locations between the plurality of dielectric substrates (3-7, e.g., substrates or dielectric layers) included in the multi-layer substrate, the locations opposite to the respective plurality of first radiation conductors (see figure 5 shows an opposite features of the two radiation elements 9 and 17).

With respect to claim 4, the combination of Bates, Garcia and Sudo disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein when a layer thickness of the dielectric layer is h, free-space wavelength is λo, and a dielectric constant of the dielectric layer is Ɛr, a following inequality holds true for the layer thickness h. [Inequality] h≤0.3λo/2π√ Ɛr.  However, this difference is not of patentable merits since a dielectric layer thickness can be selected at a desired level based on a particular application or environment of use.  Thus, to select a high of the dielectric layer with an inequality above for an antenna apparatus for improving a wider frequency bands of the antenna would have been deemed obvious to a person skilled in the art.
With respect to claim 8, the combination of Bates, Garcia and Sudo disclose that wherein the feeding substrate includes a line (33) for electromagnetically coupling radio waves to the respective plurality of radiation conductors (see figure 9 and paragraph 0069 of Sudo).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 11,108,158 of record) in view of Paulotto et al. (US 2020/0136234 of record), and further in view of Garcia et al. (US 2016/0056544).
With respect to claim 9, Bates discloses in figure 4 an array antenna apparatus for transmit and receive radio waves comprising a dielectric substrate (420, e.g., a first dielectric 
Bates does not explicitly disclose that (1) the communication device comprising a communicator to output an electrical signal corresponding to a transmission target radio wave to the array antenna apparatus and collect electrical signals corresponding to radio waves received (2) the feeding substrate is not grounded to the second ground conductor.
Paulotto discloses in figures 2-4 a communication device comprising an array antenna (40) and a communicator (30) to output an electrical signal (64) corresponding to a transmission target radio wave to the array antenna apparatus and collect electrical signals corresponding to radio waves received by the array antenna apparatus (see paragraph 0008).
Garcia discloses in figure 15 an array antenna apparatus comprising a dielectric substate (1512), a dielectric layer (1518), a feeding substrate (1520), antenna patches (112, 1540), a first ground conductor (1550) and a second ground conductor (1532), wherein the feeding substrate is not grounded to the second ground conductor (figure 15 shows the feeding substrate 1520 not grounded to the second ground conductor 1532).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Bates with a communicator as taught by Paulotto for the purpose providing transmitting and receiving signals to control the device thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art; and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the combination Bates and Paulotto with grounded features as taught by Garcia for the purpose of improving an antenna package structure to receive or transmit broadside signals and to reduce surface waves on the surface of the substrate since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Garcia (see paragraphs 0007-0009).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 7, 2022